Exhibit 10.5

DAWSON GEOPHYSICAL COMPANY

2006 STOCK AND PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (“Agreement”) between DAWSON GEOPHYSICAL COMPANY
(the “Company”) and                      (the “Participant”), an employee of the
Company or one of its Subsidiaries, regarding an award (“Award”) of
                     shares of Common Stock (as defined in the Dawson
Geophysical Company 2006 Stock and Performance Incentive Plan (the “Plan”), such
Common Stock comprising this Award referred to herein as “Restricted Stock”)
awarded to the Participant on                      (the “Award Date”), such
number of shares subject to adjustment as provided in the Plan, and further
subject to the terms and conditions set forth herein.

 

  1. Relationship to Plan.

This Award is subject to all of the terms, conditions and provisions of the Plan
and administrative interpretations thereunder, if any, which have been adopted
by the Company’s Compensation Committee (the “Committee”) and are in effect on
the date hereof. Except as defined herein, capitalized terms shall have the same
meanings ascribed to them under the Plan. For purposes of this Agreement:

 

  (a) “Cause” means:

(i)    unacceptable or inadequate performance as determined by the Company,
including but not limited to failure to perform the Participant’s job at a level
or in a manner acceptable to the Company;

(ii)   misconduct, dishonesty, acts detrimental or destructive to the Company or
any Subsidiary or to any employees or property of the Company or any Subsidiary;
or

(iii)  violation of any policies of the Company.

 

  (b) “Change of Control” means

(i)    any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) is or becomes a beneficial owner, directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the total
voting power of the Company’s then outstanding securities;

(ii)   the individuals who were members of the Board of Directors of the Company
(the “Board”) immediately prior to a meeting of the shareholders of the Company
involving a contest for the election of directors shall not constitute a
majority of the Board following such election unless a majority of the new
members of the Board were recommended or approved by majority vote of the
members of the Board immediately prior to such shareholder meeting;

(iii)  the Company shall have merged into or consolidated with another
corporation, or merged another corporation into the Company, on a basis whereby
less than fifty percent (50%) of the total voting power of the surviving
corporation is represented by shares held by former shareholders of the Company
prior to such merger or consolidation; or

(iv)  the Company shall have sold, transferred or exchanged all, or
substantially all, of its assets to another corporation or other entity or
person.

(c)    “Disability” means illness or other incapacity which prevents the
Participant from continuing to perform the duties of his job for a period of
more than three months.

 

  (d) “Employment” means employment with the Company or any of its Subsidiaries.

 

  (e) “Exchange Act” means the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

  2. Vesting Schedule.

 

  (a) This Award shall vest in accordance with the following schedule:

100% of the shares of Restricted Stock subject to this Award shall vest on the
third anniversary of the Award Date.

(b)    All shares of Restricted Stock subject to this Award shall vest,
irrespective of the limitations set forth in subparagraph (a) above; provided
that the Participant has been in continuous Employment since the Award Date,
upon the occurrence of:

(i)    a Change of Control;

(ii)   the Participant’s termination of Employment due to death or Disability;
or

(iii)  the Participant’s termination of Employment by the Company or a
Subsidiary for reasons other than Cause.

 

  3. Forfeiture of Award.

Except as provided in any other agreement between the Participant and the
Company, if the Participant’s Employment terminates other than by reason of the
matters stated above in Section 2(b) of this Agreement, all unvested Restricted
Stock as of the termination date shall be forfeited.

 

  4. Escrow of Shares.

During the period of time between the Award Date and the earlier of the date the
Restricted Stock vests or is forfeited (the “Restriction Period”), the
Restricted Stock shall be registered in the name of the Participant and
deposited with the Company (or an escrow agent designated by the Company), and
the Participant agrees, upon the Company’s written request, to provide a stock
power endorsed by the Participant in blank. Any certificate shall bear a legend
as provided by the Company, conspicuously referring to the terms, conditions and
restrictions described in this Agreement.

 

  5. Settlement.

Upon the vesting of any shares Restricted Stock that have not theretofore been
forfeited pursuant to Section 2 or 3 above, the Committee shall, as promptly as
is reasonably practicable following such vesting, cause the Company to deliver
to the Participant or Participant’s beneficiary or estate, as the case may be
(the “Payee”), certificates representing the applicable number shares of Common
Stock in respect of such vested Restricted Stock or cause such shares of Common
Stock to be evidenced in book-entry form in the name of the Payee in the stock
register of the Company maintained by the Company’s transfer agent (in which
case certificates shall be delivered upon written request to the Payee as
promptly as is reasonably practicable following Payee’s request therefor).

 

  6. Dividends and Voting Rights.

[The Participant is entitled to receive all dividends and other distributions
made with respect to any shares Restricted Stock hereunder that are registered
in his name and is entitled to vote or execute proxies with respect to such
registered Restricted Stock, unless and until the Restricted Stock is
forfeited.]

 

  7. Delivery of Shares.

The Company shall not be obligated to deliver any shares of Common Stock if
counsel to the Company determines that such sale or delivery would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange



--------------------------------------------------------------------------------

or association upon which the Common Stock is listed or quoted. The Company
shall in no event be obligated to take any affirmative action in order to cause
the delivery of shares of Common Stock or take such other action to comply with
any such law, rule, regulation or agreement.

 

  8. Notices.

Unless the Company notifies the Participant in writing of a different procedure,
any notice or other communication to the Company with respect to this Award
shall be in writing and shall be:

(a)    by registered or certified United States mail, postage prepaid, to Dawson
Geophysical Company, Attn: Corporate Secretary, 508 West Wall, Suite 800,
Midland, Texas 79701; or

(b)    by hand delivery or otherwise to Dawson Geophysical Company, Attn:
Corporate Secretary, 508 West Wall, Suite 800, Midland, Texas 79701.

Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Participant, five days after
deposit in the United States mail, postage prepaid, addressed to the Participant
at the address specified at the end of this Agreement or at such other address
as the Participant hereafter designates by written notice to the Company.

 

  9. Assignment of Award.

Except as otherwise permitted by the Committee, the Participant’s rights under
the Plan and this Agreement are personal; no assignment or transfer of the
Participant’s rights under and interest in this Award may be made by the
Participant other than by will, by beneficiary designation or by the laws of
descent and distribution.

 

  10. Withholding.

At the time of vesting of any shares of Restricted Stock hereunder, as
applicable, the amount of all federal, state and other governmental withholding
tax requirements imposed upon the Company with respect to such shares shall be
remitted to the Company or provisions to pay such withholding requirements shall
have been made to the satisfaction of the Committee. The Committee may make such
provisions as it may deem appropriate for the withholding of any taxes which it
determines is required in connection with this Award. The Participant may pay
all or any portion of the taxes required to be withheld by the Company or paid
by the Participant in connection with all or any portion of this Award by
delivering cash, or by electing to have the Company withhold shares of Common
Stock, as applicable, or by delivering previously owned shares of Common Stock,
having a Fair Market Value equal to the amount required to be withheld or paid.

 

  11. Stock Certificates.

Certificates representing the Common Stock issued pursuant to the Award will
bear all legends required by law and necessary or advisable to effectuate the
provisions of the Plan and this Award. The Company may place a “stop transfer”
order against shares of the Common Stock issued pursuant to this Award until all
restrictions and conditions set forth in the Plan or this Agreement and in the
legends referred to in this Section 11 have been complied with.

 

  12. Successors and Assigns.

This Agreement shall bind and inure to the benefit of and be enforceable by the
Participant, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Participant may not assign any rights or obligations under this Agreement except
to the extent and in the manner expressly permitted herein.



--------------------------------------------------------------------------------

  13. No Employment Guaranteed.

No provision of this Agreement shall confer any right upon the Participant to
continued Employment with the Company or any Subsidiary.

 

  14. Governing Law.

This Agreement shall be governed by, construed, and enforced in accordance with
the laws of the State of Texas.

 

  15. Amendment.

This Agreement cannot be modified, altered or amended except by an agreement, in
writing, signed by both the Company and the Participant.

 

    DAWSON GEOPHYSICAL COMPANY Date:                                          
        By:           Christina W. Hagan       Executive Vice President / CFO

The Participant hereby accepts the foregoing Restricted Stock Agreement, subject
to the terms and provisions of the Plan and administrative interpretations
thereof referred to above.

 

    PARTICIPANT: Date:                                                          
 